            Case 1:15-cr-00307-RJS Document 66 Filed 06/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


           -v-
                                                                 No. 15-cr-307 (RJS)
                                                                      ORDER
 RUDY JAMES,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       On May 27, 2020, the Court scheduled a violation of supervised release hearing for

June 10, 2020 at 10:30 a.m. (Doc. No. 65.) In light of the current COVID-19 pandemic and in the

absence of other alternatives, IT IS HEREBY ORDERED THAT the conference shall be

conducted by telephone. See Standing Order M10-468, 20-mc-176 (CM) (S.D.N.Y. Mar. 30,

2020). At the appropriate time, the parties should call into the Court’s dedicated conference line

at (888) 363-4749, and enter Access Code 3290725, followed by the pound (#) key. Members of

the public may observe the proceeding by calling the same number but will not be permitted to

speak during the conference.

       IT IS FURTHER ORDERED THAT no later than 5:00 p.m. on June 9, 2020, the parties

must jointly email to the Court a list of persons who anticipate speaking during the teleconference,

including counsel, Defendant, and Defendant’s supervising probation officer. The email should

also provide the telephone numbers from which each of those persons expect to join the call.

       IT IS FURTHER ORDERED THAT the following procedures should be observed during

the teleconference:

       x     Each party should designate a single lawyer to speak on its behalf (including when
             noting the appearances of other counsel on the telephone).
             Case 1:15-cr-00307-RJS Document 66 Filed 06/05/20 Page 2 of 2



         x   Speakers should use a landline whenever possible, should use a headset instead of
             speakerphone, and must mute themselves whenever they are not speaking to eliminate
             background noise.

         x   To facilitate orderly teleconferences and the creation of an accurate transcript, speakers
             are required to identify themselves every time they speak and should spell any proper
             names for the court reporter.

         x   If there is a beep or chime indicating that a new caller has joined while a party is
             speaking, the speaker should pause to allow the Court to ascertain the identity of the
             new participant and confirm that the court reporter has not been dropped from the call.

         x   The recording of any court conference is prohibited by law.

         IT IS FURTHER ORDERED THAT Defendant shall docket a letter by Monday, June 8,

2020, confirming whether he consents to proceed by telephone. In the event that Defendant

consents, but his counsel is unable to docket a letter in advance, the Court will conduct an inquiry

on the record at the outset of the proceeding to confirm Defendant’s consent.



SO ORDERED.

Dated:          June 5, 2020
                New York, New York


                                                        RICHARD J. SULLIVAN
                                                        UNITED STATES CIRCUIT JUDGE
                                                        Sitting by Designation




                                                   2
